TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 8, 2014



                                       NO. 03-12-00255-CV


    King Street Patriots, Catherine Engelbrecht, Bryan Engelbrecht and Diane Josephs,
                                        Appellants

                                                  v.

 Texas Democratic Party; Gilberto Hinojosa, Successor to Boyd Richie, in His Capacity as
 Chairman of the Texas Democratic Party; John Warren, in His Capacity as Democratic
  Nominee for Dallas County Clerk; and Ann Bennett, in her Capacity as the Democratic
           Nominee for Harris County Clerk, 55th Judicial District, Appellees


         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 27, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.